UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

--- x

PATSY’S BRAND, INC.,

Plaintiff,

v.
99-CV-10175 (KMW)

1.0.B. REALTY, INC., PATS Y’S INC., FRANK ORDER
BRIJA, JOHN BRECEVICH, and NICK
TSOULOS,

Defendants.
ween eee ee ween _- xX

KIMBA M. WOOD, United States District Judge:

The hearing scheduled for December 11, 2019 is converted into a conference to address
Defendants’ representation and related procedural matters. All parties and counsel shall appear.
Paul Grandinetti shall be prepared to testify.

The Court’s Order issued December 3, 2019 remains in effect. (ECF No. 243.) Paul
Grandinetti and/or the attorneys responsible for producing the discovery referenced in that Order
shall comply with all terms and deadlines contained in the Order.

Because a corporation may not appear in a lawsuit against it except through an attorney,
see Dial-A-Mattress Franchise Corp. v. Page, 880 F.2d 675, 677 (2d Cir. 1989), the Court shall
not permit Mr. Grandinetti to withdraw as counsel until Defendants have retained new trademark
counsel. Steven M. Levy may move to withdraw as counsel without a pre-motion conference

and he shall not be required to appear at the December 11, 2019 conference.

Dated: New York, New York e
December 6, 2019 lb tr Ww, Wark
KIMBA M. WOOD
United States District Judge
